           Case 3:19-cv-03770-WHO Document 170 Filed 05/18/20 Page 1 of 2



 1   QUINN EMANUEL URQUHART &                          Katie J.L. Scott (Cal. Bar No. 233171)
     SULLIVAN, LLP                                     Email address: katie.scott@arnoldporter.com
 2    David Bilsker (Bar No. 152383)                   Joshua Seitz (Cal Bar No. 325236)
      davidbilsker@quinnemanuel.com                    Email address: joshua.seitz@arnoldporter.com
 3
     50 California Street, 22nd Floor                  ARNOLD & PORTER KAYE SCHOLER LLP
 4   San Francisco, California 94111-4788              3000 El Camino Real
     Telephone: (415) 875-6600                         Building 5, Suite 500
 5   FACSIMILE: (415) 875-6700                         Palo Alto, California 94306
                                                       Telephone:     (650) 319-4500
 6   QUINN EMANUEL URQUHART &                          Facsimile:     (650) 319-4700
     SULLIVAN, LLP
 7
      Kevin P.B. Johnson (Bar No. 177129)              Matthew M. Wolf (to be admitted pro hac vice)
 8    kevinjohnson@quinnemanuel.com                    matthew.wolf@arnoldporter.com
     555 Twin Dolphin Drive, 5th Floor                 Jennifer Sklenar* (Cal. Bar. No. 200434)
 9   Redwood Shores, California 94065-2139             jennifer.sklenar@arnoldporter.com
     Telephone: (650) 801-5000                         ARNOLD & PORTER KAYE SCHOLER LLP
10   FACSIMILE: (650) 801-5100                         601 Massachusetts Ave, NW
11                                                     Washington, DC 20001-3743
     QUINN EMANUEL URQUHART &                          Telephone:     (202) 942-5000
12   SULLIVAN, LLP                                     Facsimile:     (202) 942-5999
      Anne S. Toker (pro hac vice pending)             *Admitted in NY and CA only; practice limited
13    annetoker@quinnemanuel.com                       to matters before federal courts and federal
     51 Madison Avenue, 22nd Floor                     agencies
14   New York, New York 10010-1601
15   Telephone: (212) 849-7000
     FACSIMILE: (212) 849-7100                         Attorneys for Defendants
16                                                     BGI AMERICAS CORP., MGI TECH CO.,
     Attorneys for Defendants MGI TECH CO.,            LTD., MGI AMERICAS, INC., and
17   LTD., MGI AMERICAS, INC., and                     COMPLETE GENOMICS, INC.
     COMPLETE GENOMICS, INC.
18

19                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
20                                        SAN FRANCISCO DIVISION

21
     ILLUMINA, INC., and                                  Case No. 3:19-cv-03770-WHO
22   ILLUMINA CAMBRIDGE LTD.,                             Case No. 3:20-cv-01465-WHO
23
                                Plaintiffs,
24                                                        NOTICE OF APPEARANCE OF KEVIN
              v.                                          P.B. JOHNSON
25
     BGI GENOMICS CO., LTD., BGI
26   AMERICAS CORP., MGI TECH CO.,
     LTD., MGI AMERICAS, INC. and
27
     COMPLETE GENOMICS, INC.
28
                                Defendants.
     NOTICE OF APPEARANCE OF KEVIN P.B. JOHNSON
     C.A. Nos. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
          Case 3:19-cv-03770-WHO Document 170 Filed 05/18/20 Page 2 of 2



 1           TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that Kevin P.B. Johnson of Quinn Emanuel Urquhart &

 3   Sullivan, LLP and an attorney admitted to practice in the State of California and before this Court,

 4   hereby appears as counsel for MGI Tech Co., Ltd., MGI Americas, Inc., and Complete Genomics,

 5   Inc. in the above-captioned matter. All pleadings, discovery, correspondence, and other material

 6   should be served upon counsel using the below contact information.

 7                     Kevin P.B. Johnson (SBN 177129)
                       QUINN EMANUEL URQUHART & SULLIVAN, LLP
 8                     555 Twin Dolphin Drive, 5th Floor
                       Redwood Shores, California 94065-2139
 9                     Telephone: (650) 801 5000
                       Fax: (650) 801 5100
10                     Email: kevinjohnson@quinnemanuel.com
11   DATED: May 18, 2020                          Respectfully submitted,
12                                                QUINN EMANUEL URQUHART &
13                                                SULLIVAN, LLP

14

15                                                 By       /s/ Kevin P.B. Johnson
                                                     Kevin P.B. Johnson
16

17                                                    Attorneys for MGI TECH CO., LTD., MGI
                                                      AMERICAS, INC., AND COMPLETE
18                                                    GENOMICS, INC.
19

20

21

22

23

24

25

26

27

28


                                                       1
     NOTICE OF APPEARANCE OF KEVIN P.B. JOHNSON                  C.A. Nos. 3:19-cv-03770-WHO & 3:20-cv-01465-WHO
